DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-22 have been presented for examination.

Priority
	The instant application claims benefit of US Provisional Application No. 62/779,248, filed 12/13/2018.

Information Disclosure Statement
	Acknowledgement is made to the information disclosure statement (IDS) submitted on 12/12/2019. The information disclosure statement is being considered by the examiner. 

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a method for measuring and recording a characteristic of an object, comprising at a device comprising a display, an optical sensor, a GPS sensor, one or more processors, and memory detecting, by the optical sensor, an optical code, wherein the optical code is physically associated with an object, decoding an identifying value encoded in the optical code, and transmitting geographic information from the GPS sensor to a remote server, wherein the geographic information is transmitted in accordance with the decoded identifying value, and transmitting information regarding one or more measured characteristics of the object, the information regarding the one or more measured characteristics being distinct from the geographic information, to the remote server, wherein the information regarding one or more measured characteristics is transmitted in accordance with the decoded identifying value, when taken in combination with any remaining claim limitations as recited in independent claim 1.
Independent claims 11, 12, & 21 are directed to the same subject matter and recite similar claim limitations to that of independent claim 1 and therefore are allowable for at least the same reasons.
Regarding independent claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a method for configuring a data collection system, comprising at a system comprising a display, one or more processors, and memory detecting a first user input, wherein the first user input comprises an instruction to generate a set of database entries for monitoring respective objects, and wherein the first user input indicates one or more characteristics of the objects to be monitored, creating a set of database entries, wherein each entry of the set of database entries is configured to store data regarding the one or more characteristics of one of the respective objects, and generating a set of optical codes, wherein each code of the set of optical codes uniquely corresponds to one of the database entries created, detecting a second user input, wherein the second user input comprises an instruction to display a plurality of images associated respectively with a subset of the set of database entries, wherein each image of the plurality of images uniquely corresponds to a respective one of the set of database entries, and displaying a dynamic visual representation of the plurality of images, wherein, for each of the plurality of images, the image visually indicates whether the system has received registration information regarding association of a physical instance of the corresponding optical code with one of the objects, when taken in combination with any remaining claim limitations as recited in independent claim 13.
Independent claims 19, 20, & 21 are directed to the same subject matter and recite similar claim limitations to that of independent claim 13 and therefore are allowable for at least the same reasons.
Dependent claims 2-10, 14-18, & 22 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876